         Case 1:20-cv-01183-NRB Document 38 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMODITY FUTURES TRADING
COMMISSION,

                       Plaintiff,
                                                     ECF Case No.: 1:20-cv-01183-NRB
               -against-
                                                                Certificate of Service
MICHAEL ACKERMAN, Q3 HOLDINGS,
LLC, and Q3 I, LP,

                       Defendants.



       This is to certify that I have on this day electronically filed a Proposed Clerk’s

Certificate of Default and an affidavit in support of this request against each of the Defendants

in this matter with the Clerk of Court using the CM/ECF system and that I have served the

following non-CM/ECF participants by mail at the following addresses:

Michael Ackerman
3875 East Lake Road
Sheffield Lake, OH 44054

Q3 Holdings, LLC
Harvard Business Services, Inc.,
Registered Agent
16192 Coastal Hwy
Lewes, DE 19958

Q3 I, LP
Harvard Business Services, Inc.,
Registered Agent
16192 Coastal Hwy
Lewes, DE 19958


Dated: July 22, 2020                         COMMODITY FUTURES TRADING
                                             COMMISSION

                                                         /s/ Jason Gizzarelli
Case 1:20-cv-01183-NRB Document 38 Filed 07/22/20 Page 2 of 2



                           Jason Gizzarelli (pro hac vice)
                           1155 21st Street, N.W., Washington, DC 20581
                           Telephone: (202) 418-5000
                           Facsimile: (202) 818-3179
                           jgizzarelli@cftc.gov




                              2
